3/6/2020                Case 1:19-cv-02753-RCL     Document
                                           FEC remains             8-8 despite
                                                       open for business, Filedlack
                                                                                 03/16/20        Page 1 of 2
                                                                                    of quorum | FEC

                                                                                                               5


Home › Press releases: Other agency actions › FEC remains open for business, despite lack of quorum



  PRESS RELEASE

FEC remains open for business, despite lack of quorum
September 11, 2019



WASHINGTON–On September 1, 2019, the Federal Election Commission began working without a
quorum of four Commissioners. While the Federal Election Campaign Act of 1971, as amended (the
Act), requires an affirmative vote by four Commissioners to make decisions in many areas, including
regulations, advisory opinions, audit matters and enforcement, the Commission remains open for
business. Staff continues to further the agency’s vital mission of administering the nation’s campaign
finance laws.


The requirements of the Act and Commission regulations remain in effect, and political committees and
other filers must continue to disclose their campaign finance activity to the Commission on the regular
schedule. FEC staff remains ready to help committees and the public understand and comply with the
law, process and review committee reports including issuing Requests for Additional Information and
provide public access to campaign finance data. While the Commission cannot take action on many legal
matters, staff continues to litigate ongoing court cases, process new enforcement complaints and
responses, and investigate matters previously authorized by the Commission.


Commission Directive 10, Section L sets forth the rules of procedure to be followed when the
Commission has fewer than four sitting members and includes a list of matters on which the
Commission may still act. These include notices of filing dates, non-filer notices, debt settlement plans,
administrative terminations, and appeals under the Freedom of Information and Privacy Acts. The
Commission intends to comply with the statutory requirement set forth at 52 USC §30106(d) that the
Commission meet at least once each month.


The complete text of Directive 10 is available on the Commission’s website, which will continue to be
updated regularly to fulfill the agency’s disclosure, education and compliance duties.

https://www.fec.gov/updates/fec-remains-open-business-despite-lack-quorum/                                     1/2
3/6/2020                Case 1:19-cv-02753-RCL     Document
                                           FEC remains             8-8 despite
                                                       open for business, Filedlack
                                                                                 03/16/20        Page 2 of 2
                                                                                    of quorum | FEC




The Federal Election Commission (FEC) is an independent regulatory agency that administers and enforces federal campaign
finance laws. The FEC has jurisdiction over the financing of campaigns for the U.S. House of Representatives, the U.S. Senate,
the Presidency and the Vice Presidency. Established in 1975, the FEC is composed of six Commissioners who are nominated
by the President and confirmed by the U.S. Senate.


                                                                        ###
CONTACT

    Judith Ingram
    Press Officer



    Christian Hilland
    Deputy Press Officer



    Myles Martin
    Public Affairs Specialist




This information is not intended to replace the law or to change its meaning, nor does this information create or confer
any rights for or on any person or bind the Federal Election Commission or the public.


The reader is encouraged also to consult the Federal Election Campaign Act of 1971, as amended (52 U.S.C. 30101 et seq.),
Commission regulations (Title 11 of the Code of Federal Regulations), Commission advisory opinions and applicable court
decisions.




}




https://www.fec.gov/updates/fec-remains-open-business-despite-lack-quorum/                                                  2/2
